Citation Nr: 0903267	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-22 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested on his July 2006 substantive appeal 
that his VA medical records be obtained and considered.  No 
attempt has been made to obtain such records and the VA has a 
duty to assist the veteran in obtaining these records prior 
to readjudication of the veteran's claim.  38 C.F.R. 
§ 3.159(c)(2).

The veteran submitted a June 2005 statement from his treating 
physician regarding chronic lymphocytic leukemia.  No attempt 
has been made to obtain the veteran's medical records from 
this physician.  These records should be requested.  
38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records including those from the 
California facility or facilities referred 
to by the veteran in his July 2006 
substantive appeal.

2.  After obtaining the necessary 
authorization from the veteran request 
copies of the veteran's treatment records 
from Lorrin K. Yee, M.D.

3.  After the above actions have been 
completed, the RO should readjudicate the 
veteran's claim.  If the claim remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




